TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00317-CV



                                   Betty Ann Newby, Appellant


                                                  v.


                                 Travis County, Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
         NO. GN201833, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The trial court signed its judgment on May 4, 2004. Appellant filed her notice of

accelerated appeal on May 28. Upon receiving the notice of appeal, the Clerk of this Court notified

appellant that the record was due on July 5 and instructed her that she should arrange to pay for the

record. On September 23, the Clerk of this Court sent notice that the record was overdue, asking that

it be filed by October 4. On September 27, this Court was informed that no arrangements had been

made to pay for the clerk’s record. On October 6, this Court notified appellant that she should

arrange payment for the record and submit to this Court a status report regarding her efforts to obtain

the record by October 18 and that failure to do so would result in the dismissal of her appeal for want

of prosecution. To date, appellant has not responded to this Court’s communications.
              We therefore dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3.




                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices Kidd and Puryear

Dismissed for Want of Prosecution

Filed: October 28, 2004




                                              2